MARVIN, District Judge.
This ship, Turner, master, bound on a voyage from New York to New Orleans, in ballast, got aground on Loo-Key Shoals, on the evening of the 24th of October. The master, believing that the ship might be drove over the shoal, and in order also to keep her more steady, kept all sails standing for several hours, and until he discovered that the tide had begun to fall. He then took in his sails. He also threw overboard about thirty tons of ballast during the night. In the morning the wrecking vessels Relámpago, Hawkins, Jane Eliza, Lavinia, and Olivia, carrying in all fifty-four men, arrived at the ship. The master employed them to assist him in getting the ship off. They carried out the Re-lampago’s anchor astern, backed by an anchor from the Lavinia and Hawkins, with a good scope of chain, and commenced discharging ballast. The master, with his own crew, too, took down and sent on board the fore, main, and mizzen topgallant masts, with their sails and rigging, and all the yards, except the main topsail yard. The ship lay in 9% feet and 7 feet water, she drawing 12 and 11 feet. The wreckers discharged ballast throughout the day and until twelve o’clock at night. The next morning they carried out the ship’s best bower anchor, and continued throughout the day to lighten the ship by heaving overboard ballast. At about twelve o’cIock at night of the second day they heaved the ship off by repeated heavy strains. About one hundred and thirty tons of ballast were discharged in all. The ship may be estimated in her present condition at the value of $14.-500. In its chief features of merit, the case is like the cases of The John and Albert [Case No. 7,333], The Ella Hand [Id. 4,360], and The Abellino [unreported], and a similar compensation should be allowed. I think one third of the net value is a reasonable salvage to be allowed.
It is therefore, ordered,- adjudged, and decreed that the costs and expenses of this suit, wharfage, storage, bills for labor, notary and surveyor’s fees, and all other charges upon the said ship, except for repairs and taking in ballast, and the proctor’s fee for defending this suit, be ascertained and allowed and deducted from the aforesaid $14,500, and that one third of the residue be allowed the libellants in full compensation for their services in saving said ship; and that upon the payment of said salvage, *1155■costs and expenses and charges the marshal restore said ship to the master thereof for and on account of whom it may concern.